DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 4-7 are objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim cannot depend from any other multiple dependent claim.  See MPEP § 608.01(n).  Accordingly, the claims 4-7 have not been further treated on the merits.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 8-23 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Averina et al (US 20110022127).
Regarding claim 1, Averina discloses determining whether a patient has cardiac volume overload (section 0148, the controller can be configured to increase an amount of sympathetic nerve inhibition to the splanchnic region when the cardiac blood volume status indicator is above the specified threshold value); determining whether the patient has decreased abdominal venous system volume (section 0117, Controlling a therapy can include triggering or adjusting the therapy in response to a decrease in a splanchnic fluid status indicator below a specified threshold value); and determining an appropriate treatment based on determining whether the patient has cardiac volume overload and determining whether the patient has decreased abdominal venous system volume (Fig. 7, section 0117, 0158, A decrease in the splanchnic fluid status indicator can indicate improper fluid distribution in the subject, including an increase in pulmonary fluid due to pulmonary edema. Therapy can be provided constantly or at specified intervals. Therapy can be provided more frequently when pulmonary edema is indicated by the pulmonary or splanchnic fluid status indicators.  Monitoring cardiac blood volume status can be accomplished by monitoring a transthoracic impedance measurement indicative of pulmonary impedance. For example, a decrease in pulmonary impedance below a specified threshold can be indicative of pulmonary edema, which, in turn, can suggest a cardiac volume overload. Furthermore, in an example, the monitoring of cardiac blood volume status can be accompanied by monitoring of a splanchnic blood volume status. In this example, information about both the cardiac blood volume status and the splanchnic blood volume status can be used to control blood redistribution therapy).
Concerning claim 2, Averina discloses providing fluid redistribution treatment in response to determining that the patient has a cardiac volume overload and a decreased abdominal venous system volume (Fig. 7, section 0117, A decrease in the splanchnic fluid status indicator can indicate improper fluid distribution in the subject, including an increase in pulmonary fluid due to pulmonary edema. Therapy can be provided constantly or at specified intervals. Therapy can be provided more frequently when pulmonary edema is indicated by the pulmonary or splanchnic fluid status indicators).
With respect to claim 3, Averina discloses providing fluid accumulation treatment in response to determining that the patient has a cardiac volume overload and that the abdominal venous system volume of the patient has not decreased (Fig. 7, section 0117, 0158, A decrease in the splanchnic fluid status indicator can indicate improper fluid distribution in the subject, including an increase in pulmonary fluid due to pulmonary edema. Therapy can be provided constantly or at specified intervals. Therapy can be provided more frequently when pulmonary edema is indicated by the pulmonary or splanchnic fluid status indicators.  Monitoring cardiac blood volume status can be accomplished by monitoring a transthoracic impedance measurement indicative of pulmonary impedance. For example, a decrease in pulmonary impedance below a specified threshold can be indicative of pulmonary edema, which, in turn, can suggest a cardiac volume overload. Furthermore, in an example, the monitoring of cardiac blood volume status can be accompanied by monitoring of a splanchnic blood volume status. In this example, information about both the cardiac blood volume status and the splanchnic blood volume status can be used to control blood redistribution therapy).
Concerning claim 8, Averina discloses one or both of a thoracic device 110 comprising a sensor 120 to measure cardiac volume (section 0095, The first fluid status indicator can be monitored by a first fluid status monitoring circuit which includes the exciter 250, the signal processor 255, and electrodes 120 and 125) and an abdominal device 112 comprising a sensor 196 to measure abdominal venous system volume (Fig. 1, section 0139, a splanchnic blood volume can be measured to obtain a splanchnic blood volume status indicator of a splanchnic blood volume status, wherein an increase in the splanchnic blood volume status indicator correlates to an increase in the splanchnic blood volume. The splanchnic blood volume status indicator can be monitored by a splanchnic blood volume status monitoring circuit, which can include the exciter 250, the signal processor 255, and electrodes such as the electrodes 194 and 196); and a controller 265 operably coupled to the thoracic device 110 or the abdominal device 112 (Figs. 1-2), the controller comprising a processor (section 0102, a digital signal processing circuit 305 can be included within the controller 265 such as, for example, as a sequence of instructions executed by a microprocessor) configured to: determine whether a patient has cardiac volume overload in response to a cardiac volume measurement (section 0148, the controller can be configured to increase an amount of sympathetic nerve inhibition to the splanchnic region when the cardiac blood volume status indicator is above the specified threshold value); determine whether the patient has decreased abdominal venous system volume in response to an abdominal venous system volume measurement (section 0117, Controlling a therapy can include triggering or adjusting the therapy in response to a decrease in a splanchnic fluid status indicator below a specified threshold value); and determine an appropriate treatment based on determining whether the patient has cardiac volume overload and determining whether the patient has decreased abdominal venous system volume (Fig. 7, section 0117, 0158, A decrease in the splanchnic fluid status indicator can indicate improper fluid distribution in the subject, including an increase in pulmonary fluid due to pulmonary edema. Therapy can be provided constantly or at specified intervals. Therapy can be provided more frequently when pulmonary edema is indicated by the pulmonary or splanchnic fluid status indicators.  Monitoring cardiac blood volume status can be accomplished by monitoring a transthoracic impedance measurement indicative of pulmonary impedance. For example, a decrease in pulmonary impedance below a specified threshold can be indicative of pulmonary edema, which, in turn, can suggest a cardiac volume overload. Furthermore, in an example, the monitoring of cardiac blood volume status can be accompanied by monitoring of a splanchnic blood volume status. In this example, information about both the cardiac blood volume status and the splanchnic blood volume status can be used to control blood redistribution therapy).
With respect to claim 9, Averina discloses provide fluid redistribution treatment in response to determining that the patient has a cardiac volume overload and a decreased abdominal venous system volume (section 0117, Controlling a therapy can include triggering or adjusting the therapy in response to a decrease in a splanchnic fluid status indicator below a specified threshold value. A decrease in the splanchnic fluid status indicator can indicate improper fluid distribution in the subject, including an increase in pulmonary fluid due to pulmonary edema. Therapy can be provided constantly or at specified intervals); or provide fluid accumulation treatment in response to the patient has a cardiac volume overload and that the abdominal venous system volume of the patient has not decrease (section 0140, The controller 265 can be configured to use information about the cardiac blood volume status indicator or the splanchnic blood volume status indicator, or both, to control therapy provided by the therapy circuit. The therapy provided by the therapy circuit 270 can temporarily adjust one or both of the cardiac blood volume status or the splanchnic volume status. An example of a therapy that can be provided by the therapy circuit 270 can include neuromodulation therapy provided to the splanchnic region, similar to that described above. The therapy circuit 270 can provide neuromodulation resulting in localized splanchnic vasoconstriction, which, in turn, can decrease splanchnic blood volume and increase cardiac blood volume).
Regarding claim 10, Averina discloses another sensor to measure cardiac volume (Fig. 1, section 0090, The system 100 can include a second lead 112 for communicating signals between the device 105 and a blood or lymphatic vessel 192 associated with a splanchnic organ).
Concerning claim 11, Averina discloses each sensor to measure cardiac volume uses a different type of sensing to measure cardiac volume (section 0091,  the lead 110 can be positioned in the atrium or elsewhere. In the illustrated example, portions of the lead 112 are disposed in a blood or lymphatic vessel 192 associated with a splanchnic organ; however, any other positioning of lead 112 within the splanchnic region or other regions can be used. In an example, the leads 110 and 112 can include commercially available unipolar or bipolar pacing leads. The system 100 can include one or more other leads or electrodes (e.g., with a lead, or leadless), such as in addition or alternative to leads 110 and 112, appropriately disposed, such as in or around the heart 115, the splanchnic region, or elsewhere).
With respect to claim 12, Averina discloses another sensor to measure abdominal venous system volume (Fig. 1, section 0090, The system 100 can include a second lead 112 for communicating signals between the device 105 and a blood or lymphatic vessel 192 associated with a splanchnic organ).
Regarding claim 13, Averina discloses each sensor to measure abdominal venous system volume uses a different type of sensing to measure abdominal venous system volume (Fig. 1, section 0139, a splanchnic blood volume can be measured to obtain a splanchnic blood volume status indicator of a splanchnic blood volume status, wherein an increase in the splanchnic blood volume status indicator correlates to an increase in the splanchnic blood volume. The splanchnic blood volume status indicator can be monitored by a splanchnic blood volume status monitoring circuit, which can include the exciter 250, the signal processor 255, and electrodes such as the electrodes 194 and 196).
Concerning claim 14, Averina discloses the sensor of the thoracic device positioned in, on, or proximate to the patient’s thorax (section 0095, an impedance-derived fluid status signal can be obtained by measuring transthoracic (across the chest or thorax) impedance).
With respect to claim 15, Averina discloses the sensor of the thoracic device is positioned in or proximate to the patient’s heart (Fig, 1, section 0092, first conductor of the multiconductor lead can electrically couple a first electrode, such as a tip electrode e.g., disposed at the apex of the right ventricle of the heart, to the device).
Regarding claim 16, Averina discloses the sensor of the thoracic device comprises at least one of: a thoracic sensor, a subcutaneous sensor, an intravascular sensor, a left- ventricular pressure sensor, a thoracic vascular-pressure sensor (section 0089, The system can include other components such as, for example, a local or remote programmer capable of communicating with the device, or additional satellite devices such as a pulmonary artery pressure sensor), an intrathoracic impedance sensor (Fig. 7, section 0117, 0158, A decrease in the splanchnic fluid status indicator can indicate improper fluid distribution in the subject, including an increase in pulmonary fluid due to pulmonary edema. Therapy can be provided constantly or at specified intervals. Therapy can be provided more frequently when pulmonary edema is indicated by the pulmonary or splanchnic fluid status indicators.  Monitoring cardiac blood volume status can be accomplished by monitoring a transthoracic impedance measurement indicative of pulmonary impedance. For example, a decrease in pulmonary impedance below a specified threshold can be indicative of pulmonary edema, which, in turn, can suggest a cardiac volume overload. Furthermore, in an example, the monitoring of cardiac blood volume status can be accompanied by monitoring of a splanchnic blood volume status. In this example, information about both the cardiac blood volume status and the splanchnic blood volume status can be used to control blood redistribution therapy), and a weigh scale.
Concerning claim 17, Averina discloses the sensor of the abdominal device is positioned in, on, or proximate to the patient below the sensor of the thoracic device and below the thorax of the patient (section 0090, The system 100 can include a second lead 112 for communicating signals between the device 105 and a blood or lymphatic vessel 192 associated with a splanchnic organ. The splanchnic organs can generally be understood as visceral abdominal organs, including one or more of the spleen, liver, pancreas, stomach, gallbladder, small intestines, and large intestines).
With respect to claim 18, Averina discloses the sensor of the abdominal device is positioned at or proximate to at least one of: a splanchnic organ, a spleen, a liver, a kidney, and an intestine (section 0090, The system 100 can include a second lead 112 for communicating signals between the device 105 and a blood or lymphatic vessel 192 associated with a splanchnic organ. The splanchnic organs can generally be understood as visceral abdominal organs, including one or more of the spleen, liver, pancreas, stomach, gallbladder, small intestines, and large intestines).
Regarding claim 19, Averina discloses the sensor of the abdominal device comprises at least one of: an abdominal sensor (section 0090, The system 100 can include a second lead 112 for communicating signals between the device 105 and a blood or lymphatic vessel 192 associated with a splanchnic organ. The splanchnic organs can generally be understood as visceral abdominal organs, including one or more of the spleen, liver, pancreas, stomach, gallbladder, small intestines, and large intestines), an impedance monitor, an external patch monitor, a tissue oxygenation sensor, a dielectric-constant sensor, and a weight balance scale
Concerning claim 20, Averina discloses an interface to one or more thoracic devices to measure cardiac volume (section 0095, The first fluid status indicator can be monitored by a first fluid status monitoring circuit which includes the exciter 250, the signal processor 255, and electrodes 120 and 125); an interface to one or more abdominal devices to measure abdominal venous system volume (Fig. 1, section 0139, a splanchnic blood volume can be measured to obtain a splanchnic blood volume status indicator of a splanchnic blood volume status, wherein an increase in the splanchnic blood volume status indicator correlates to an increase in the splanchnic blood volume. The splanchnic blood volume status indicator can be monitored by a splanchnic blood volume status monitoring circuit, which can include the exciter 250, the signal processor 255, and electrodes such as the electrodes 194 and 196); an interface 290 to one or more user interface devices 292 (Fig. 2, section 0096, System, which can automatically collect information from a subject's implanted medical device 105 and communicate the information to a another one of the subject's implanted or ambulatory personal medical device, such as via a local external interface 290 that can be communicatively coupled via a communication network 294 to a secure remote computer 292); and a controller 105, 265 operably coupled to the interfaces 290, 292 to one or more thoracic devices 110,and to one or more abdominal devices 112 to receive measurements of cardiac volume (section 0148, the controller can be configured to increase an amount of sympathetic nerve inhibition to the splanchnic region when the cardiac blood volume status indicator is above the specified threshold value) and abdominal venous system volume (section 0117, Controlling a therapy can include triggering or adjusting the therapy in response to a decrease in a splanchnic fluid status indicator below a specified threshold value), the controller 105, 265 comprising a processor (section 0102, a digital signal processing circuit 305 can be included within the controller 265 such as, for example, as a sequence of instructions executed by a microprocessor) configured to: receive a cardiac volume using the interface to one or more thoracic devices (section 0148, the controller can be configured to increase an amount of sympathetic nerve inhibition to the splanchnic region when the cardiac blood volume status indicator is above the specified threshold value); receive an abdominal venous system volume using the interface to one or more abdominal devices (section 0117, Controlling a therapy can include triggering or adjusting the therapy in response to a decrease in a splanchnic fluid status indicator below a specified threshold value); and provide measurements of the cardiac volume (section 0091,  the lead 110 can be positioned in the atrium or elsewhere. In the illustrated example, portions of the lead 112 are disposed in a blood or lymphatic vessel 192 associated with a splanchnic organ; however, any other positioning of lead 112 within the splanchnic region or other regions can be used. In an example, the leads 110 and 112 can include commercially available unipolar or bipolar pacing leads. The system 100 can include one or more other leads or electrodes (e.g., with a lead, or leadless), such as in addition or alternative to leads 110 and 112, appropriately disposed, such as in or around the heart 115, the splanchnic region, or elsewhere) and the abdominal venous system volume using the interface to one or more user interface devices (Fig. 1, section 0139, a splanchnic blood volume can be measured to obtain a splanchnic blood volume status indicator of a splanchnic blood volume status, wherein an increase in the splanchnic blood volume status indicator correlates to an increase in the splanchnic blood volume. The splanchnic blood volume status indicator can be monitored by a splanchnic blood volume status monitoring circuit, which can include the exciter 250, the signal processor 255, and electrodes such as the electrodes 194 and 196).
With respect to claim 21, Averina discloses an implantable medical device configured to provide fluid accumulation treatment in response to determining that a patient has a cardiac volume overload and that the abdominal venous system volume of the patient has not decreased (Fig. 7, section 0117, 0158, A decrease in the splanchnic fluid status indicator can indicate improper fluid distribution in the subject, including an increase in pulmonary fluid due to pulmonary edema. Therapy can be provided constantly or at specified intervals. Therapy can be provided more frequently when pulmonary edema is indicated by the pulmonary or splanchnic fluid status indicators.  Monitoring cardiac blood volume status can be accomplished by monitoring a transthoracic impedance measurement indicative of pulmonary impedance. For example, a decrease in pulmonary impedance below a specified threshold can be indicative of pulmonary edema, which, in turn, can suggest a cardiac volume overload. Furthermore, in an example, the monitoring of cardiac blood volume status can be accompanied by monitoring of a splanchnic blood volume status. In this example, information about both the cardiac blood volume status and the splanchnic blood volume status can be used to control blood redistribution therapy).
Regarding claim 22, Averina discloses the controller is further configured to determine an appropriate treatment based on determining whether a patient has cardiac volume overload and determining whether the patient has decreased abdominal venous system volume (Fig. 7, section 0117, 0158, A decrease in the splanchnic fluid status indicator can indicate improper fluid distribution in the subject, including an increase in pulmonary fluid due to pulmonary edema. Therapy can be provided constantly or at specified intervals. Therapy can be provided more frequently when pulmonary edema is indicated by the pulmonary or splanchnic fluid status indicators.  Monitoring cardiac blood volume status can be accomplished by monitoring a transthoracic impedance measurement indicative of pulmonary impedance. For example, a decrease in pulmonary impedance below a specified threshold can be indicative of pulmonary edema, which, in turn, can suggest a cardiac volume overload. Furthermore, in an example, the monitoring of cardiac blood volume status can be accompanied by monitoring of a splanchnic blood volume status. In this example, information about both the cardiac blood volume status and the splanchnic blood volume status can be used to control blood redistribution therapy).
Concerning claim 23, Averina discloses the interface to one or more thoracic devices is operably coupled to two or more sensors to measure cardiac volume (section 0091,  the lead 110 can be positioned in the atrium or elsewhere. In the illustrated example, portions of the lead 112 are disposed in a blood or lymphatic vessel 192 associated with a splanchnic organ; however, any other positioning of lead 112 within the splanchnic region or other regions can be used. In an example, the leads 110 and 112 can include commercially available unipolar or bipolar pacing leads. The system 100 can include one or more other leads or electrodes (e.g., with a lead, or leadless), such as in addition or alternative to leads 110 and 112, appropriately disposed, such as in or around the heart 115, the splanchnic region, or elsewhere), the interface to one or more abdominal devices is operably coupled to two or more sensors to measure abdominal venous system volume, or both (section 0117, Controlling a therapy can include triggering or adjusting the therapy in response to a decrease in a splanchnic fluid status indicator below a specified threshold value).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JON ERIC C MORALES whose telephone number is (571)272-3107. The examiner can normally be reached Monday-Friday 830AM-530PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on 571-272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JON ERIC C MORALES/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        


/J.C.M/Primary Examiner, Art Unit 3792